Exhibit 10.2

EXECUTION VERSION

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, PURSUANT TO THIS
ABL COLLATERAL AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE CROSSING LIEN INTERCREDITOR AGREEMENT, DATED AS OF THE DATE
HEREOF (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “SENIOR SECURED NOTES INTERCREDITOR AGREEMENT”), BETWEEN U.S. BANK
NATIONAL ASSOCIATION, AS CASH FLOW COLLATERAL REPRESENTATIVE, AND JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, AS ABL AGENT, AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE SENIOR SECURED NOTES
INTERCREDITOR AGREEMENT AND THIS ABL COLLATERAL AGREEMENT, THE TERMS OF THE
SENIOR SECURED NOTES INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

 

 

ABL COLLATERAL AGREEMENT

made by

GOGO INC.,

GOGO INTERMEDIATE HOLDINGS LLC,

GOGO FINANCE CO. INC.

and certain of their Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 26, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  DEFINED TERMS      1  

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      9  

Section 2.

  [Reserved]      10  

Section 3.

  GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL      10  

Section 4.

  REPRESENTATIONS AND WARRANTIES      11  

4.1

  [Reserved]      11  

4.2

  Title; No Other Liens      12  

4.3

  Valid, Perfected First Priority Liens      12  

4.4

  Name; Jurisdiction of Organization, Etc.      13  

4.5

  Inventory and Equipment      14  

4.6

  Special Collateral; Excluded Collateral      14  

4.7

  Investment Property; Deposit Accounts, Securities Accounts and Commodities
Accounts      14  

4.8

  Receivables      15  

4.9

  Intellectual Property      15  

4.10

  Letter of Credit Rights      16  

4.11

  Commercial Tort Claims      17  

Section 5.

  COVENANTS      17  

5.1

  [Reserved]      17  

5.2

  Delivery and Control of Instruments and Certificated Securities, Deposit
Accounts, Securities Accounts      17  

5.3

  Maintenance of Perfected Security Interest; Further Documentation      19  

5.4

  Changes in Locations, Name, Jurisdiction of Incorporation, etc.      19  

5.5

  Notices      19  

5.6

  Investment Property      19  

5.7

  Voting and Other Rights with Respect to Pledged Securities      20  

5.8

  Receivables      21  

5.9

  Intellectual Property      22  

5.10

  Government Receivables      24  

5.11

  Insurance Certificates and Endorsements      24  

5.12

  Material Real Property      24  

Section 6.

  REMEDIAL PROVISIONS      25  

6.1

  Certain Matters Relating to Receivables      25  

6.2

  Communications with Obligors; Grantors Remain Liable      25  

6.3

  Proceeds to be Turned Over To Administrative Agent      26  

6.4

  [Reserved]      26  

6.5

  Code and Other Remedies      26  

6.6

  Effect of Securities Laws      28  

6.7

  Deficiency      29  

6.8

  Compliance with FCC Laws      29  

 

i



--------------------------------------------------------------------------------

Section 7.

  POWER OF ATTORNEY; AUTHORIZATION OF FINANCING STATEMENTS      29  

7.1

  Administrative Agent’s Appointment as Attorney-in-Fact, etc.      29  

7.2

  Authorization of Financing Statements      31  

Section 8.

  THE ADMINISTRATIVE AGENT      32  

8.1

  Authority of Administrative Agent      32  

Section 9.

  MISCELLANEOUS      33  

9.1

  Amendments in Writing      33  

9.2

  Notices      33  

9.3

  No Waiver by Course of Conduct; Cumulative Remedies      33  

9.4

  Expenses; Indemnification      33  

9.5

  Successors and Assigns      33  

9.6

  [Reserved]      33  

9.7

  Counterparts      33  

9.8

  Severability      33  

9.9

  Section Headings      34  

9.10

  [Reserved]      34  

9.11

  GOVERNING LAW      34  

9.12

  Submission to Jurisdiction; Waivers      34  

9.13

  Acknowledgments      35  

9.14

  Additional Grantors      35  

9.15

  Releases      35  

9.16

  WAIVER OF JURY TRIAL      35  

9.17

  Senior Secured Notes Intercreditor Agreement      35  

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule 1 – Notice Addresses of Grantors

Schedule 2 – Description of Pledged Investment Property

Schedule 3 – Filings and Other Actions Required to Perfect Security Interests

Schedule 4 – Exact Legal Name, Jurisdiction of Organization, Location of Chief
Executive Office or Sole Place of Business (if Applicable) and Organizational ID

Schedule 5 – Location of Inventory and Equipment

Schedule 6 – Copyrights, Patents, Trademarks and Exclusive Licenses to
Registered United States Copyrights, Patents and Trademarks

Schedule 7 – Material Excluded Assets

Schedule 8 – Letter of Credit Rights

Schedule 9 – Commercial Tort Claims

Exhibits

Exhibit A-1 – Form of Copyright Security Agreement

Exhibit A-2 – Form of Patent Security Agreement

Exhibit A-3 – Form of Trademark Security Agreement

Annex

Annex 1 – Form of Assumption Agreement

 

iii



--------------------------------------------------------------------------------

ABL COLLATERAL AGREEMENT dated as of August 26, 2019 among each of the
signatories hereto designated as a Grantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor as
provided herein, the “Grantors”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, Gogo Intermediate Holdings LLC, a Delaware limited liability company
(the “Company”), and Gogo Finance Co. Inc., a Delaware corporation (“Gogo
Finance”, together with the Company, the “Borrowers” and each, a “Borrower”),
the other Grantors, the Administrative Agent, and the Lenders (as defined in the
Credit Agreement) party thereto, are entering into a Credit Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Grantors are engaged in related businesses and each Grantor will
derive substantial direct and indirect benefit from the making of the extensions
of credit under the Loan Documents; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Grantors
thereunder, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, each Grantor hereby agrees with the
Administrative Agent, for the benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms which are defined in the UCC are used
herein as so defined (and if defined in more than one article of the UCC shall
have the meaning specified in Article 9 thereof): Accounts, Account Debtor,
As-Extracted Collateral, Authenticate, Certificated Security, Chattel Paper,
Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, General Intangibles, Goods, Health-Care-Insurance Receivable,
Instruments, Inventory, Letter of Credit Rights, Manufactured Homes, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) The following terms shall have the following meanings:

“Additional Grantor” shall have the meaning set forth in Section 9.14 of this
Agreement.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 5.9(c).

“Agreement” shall mean this ABL Collateral Agreement, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“Blocked Deposit Account” shall have the meaning set forth in Section 5.2.

“Blocked Lock Box” shall have the meaning set forth in Section 5.2.

“Cash Flow Collateral Representative” shall have the meaning set forth in the
Senior Secured Notes Intercreditor Agreement.

“Cash Flow Collateral Documents” shall have the meaning set forth in the Senior
Secured Notes Intercreditor Agreement.

“Cash Flow Collateral Obligations” shall have the meaning set forth in the
Senior Secured Notes Intercreditor Agreement.

“Cash Flow Priority Collateral” shall have the meaning set forth in the Senior
Secured Notes Intercreditor Agreement.

“Collateral” shall have the meaning set forth in Section 3(a).

“Collateral Account” shall have the meaning set forth in Section 5.2(e).

“Communications Act” shall mean the Communications Act of 1934, and any similar
or successor Federal statute, and the rules and regulations of the FCC or any
other similar or successor agency thereunder.

“Communications Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by a Governmental Authority
(including the FCC) relating in any way to the use of radiofrequency spectrum or
the offering or provision of video, communications, telecommunications or
information services (including the Communications Act).

“Copyright Licenses” shall mean all written licenses providing for the grant to
or from a Grantor of any right in or to any Copyright (including as of the date
hereof, without limitation, those listed on Schedule 6).

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all copyrightable works of authorship, all
United States and foreign copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and databases, all designs (including but not limited to all industrial
designs, “Protected Designs” within the meaning of 17 U.S.C. 1301 et. Seq. and
Community designs), and all “Mask Works” (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, and with respect to any
and all of the foregoing: (i) all registrations and applications for
registration thereof including as of the date hereof, without limitation, the
registrations and applications listed on Schedule 6, (ii) all extensions,
renewals,

 

2



--------------------------------------------------------------------------------

and restorations thereof, (iii) all rights to sue or otherwise recover for any
past, present and future infringement or other violation thereof, (iv) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other copyright
rights accruing thereunder or pertaining thereto throughout the world.

“Credit Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Deposit Account” shall mean all “deposit accounts” as defined in Article 9 of
the UCC and all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), and shall include as of the
date hereof, without limitation, all of the accounts listed on Schedule 2 hereto
under the heading “Deposit Accounts” together, in each case, with all funds held
therein and all certificates or instruments representing any of the foregoing.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to each of the Administrative Agent and the applicable
Grantor, among such Grantor, a banking institution holding such Grantor’s funds,
and the Administrative Agent with respect to collection and Control of all
deposits and balances held in a deposit account maintained by such Grantor with
such banking institution.

“Discharge of Cash Flow Collateral Obligations” shall have the meaning set forth
in the Senior Secured Notes Intercreditor Agreement.

“Determination Date” means, with respect to any Grantor, the most recent to
occur of (a) the Effective Date (or with respect any Additional Grantor, the
date on which such Additional Grantor becomes a party hereto) and (b) the most
recent date on which the Parent is required to deliver to the Administrative
Agent a Compliance Certificate pursuant to Section 5.01(d) of the Credit
Agreement, accompanied by updated Schedules to this Agreement pursuant to
Section 5.3 hereof.

“Equity Interests” (i) shall mean with respect to any Person, any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents, including membership interests (however designated, whether
voting or non-voting) of the equity of such Person, including, if such person is
a partnership, partnership interests (whether general or limited), if such
Person is a limited liability company, membership interests, and, if such Person
is a trust, all beneficial interests therein, and shall also include any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such corporation,
partnership, limited liability company or trust, whether outstanding on the date
hereof or issued on or after the date hereof and (ii) shall include, without
limitation, all Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests.

“Excluded Assets” shall mean (i) any permit, lease, license, contract or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only to the extent that the grant of a security interest
hereunder (a) is prohibited by or a violation of any law, rule or regulation
applicable to such Grantor or (b) shall constitute or result in a breach of a
term or provision of, or the termination or a default under the terms of, such
permit, lease, license, contract or agreement (other than to the extent that any
such law, rule, regulation, term or provision would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law (including any debtor relief law or
principle of equity); provided, however, that the Collateral shall include (and
such security

 

3



--------------------------------------------------------------------------------

interest shall attach and the definition of Excluded Assets shall not then
include) immediately at such time as the contractual or legal prohibition shall
no longer be applicable and to the extent severable, and shall attach
immediately to any portion of such permit, lease, license, contract or agreement
not subject to the prohibitions specified in clauses (a) or (b) above; provided
further that the exclusions referred to in clause (i) of this definition shall
not include any Proceeds of such permit, lease, license, contract or agreement,
(ii) property owned by any Grantor that is subject to a purchase money Lien or
Capital Lease Obligation (as defined in the Senior Secured Notes Indenture)
incurred in accordance with the terms of the Loan Documents if the agreement
pursuant to which such Lien is granted (or the document providing for such
Capital Lease Obligation) prohibits, or requires the consent of any Person other
than the Grantors which has not been obtained as a condition to, the creation of
any other Lien on such property, (iii) any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein could impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law (“Intent-to-Use Applications”), (iv) any trucks,
trailers, tractors, service vehicles, automobiles, construction and earth moving
equipment, rolling stock or other registered mobile equipment or other Equipment
of any nature covered by certificates of title law of any jurisdiction and all
tires and other appurtenances to any of the foregoing, to the extent a Lien on
any such assets may not be perfected by the filing of a UCC financing statement,
(v) Excluded Foreign Subsidiary Voting Stock, (vi) Letter of Credit Rights and
commercial tort claims individually with a value of less than $1,000,000, in
each case, that do not constitute Proceeds of Collateral, (vii) those assets
over which the granting of security interests in such assets would result in
material adverse tax consequences as reasonably determined by the Company,
provided that the Company shall use commercially reasonable efforts to deliver
written notice of any such determination to the Administrative Agent (it being
understood that the Grantors shall not be required to enter into any security
agreements or pledge agreements governed by foreign law; it being acknowledged
that such actions may nevertheless be required in order for certain Collateral
to constitute an “Eligible Account” or “Eligible Credit Card Account Receivable”
under the Credit Agreement), (viii) assets to the extent the granting or
perfecting of a security interest in such assets would result in costs or other
consequences to the Company or any of its Subsidiaries as reasonably determined
by the Company and the Administrative Agent that are excessive in view of the
benefits that would be obtained by the Secured Parties, (ix) any margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), (x)
any aircraft, airframes, aircraft engines or helicopters, or any Equipment or
other assets constituting a part thereof, to the extent a Lien on any such
assets may not be perfected by the filing of a UCC financing statement,
(xi) leased cell towers to the extent a leasehold mortgage is required to create
or perfect a security interest therein and (xii) Deposit Accounts exclusively
used for payroll, payroll taxes and other employee wage and benefit payments.

“Excluded Foreign Subsidiary Voting Stock” shall mean any “Excluded Foreign
Restricted Subsidiary Voting Stock” under the Cash Flow Collateral Documents.

“FCC” shall mean the Federal Communications Commission, and any successor agency
of the United States Government exercising substantially equivalent powers.

“FCC License” shall mean any Governmental Authorization granted by the FCC
pursuant to the Communications Act, or by any other Governmental Authority
pursuant to Communications Laws, to any Grantor or assigned or transferred to
any Grantor pursuant to Communications Laws.

 

4



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Governmental Authorization” shall mean all authorizations, certificates,
consents, decrees, permits, licenses, registrations, waivers, privileges,
approvals from and filings with all Governmental Authorities necessary in
connection with the business of Parent and its Subsidiaries.

“Grantors” shall have the meaning set forth in the preamble to this Agreement.

“Intellectual Property” shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property of such Grantor, whether arising under United States, multinational or
foreign laws, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets and
Trade Secret Licenses, and all rights to sue or otherwise recover for any past,
present and future infringement, dilution, misappropriation, or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreement substantially the form of Exhibit A-1, the Patent
Security Agreement substantially in the form of Exhibit A-2, and the Trademark
Security Agreement substantially in the form of Exhibit A-3.

“Intent-to-Use Application” shall have the meaning set forth in the definition
of “Excluded Assets”.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC on the date
hereof including, without limitation, all Certificated Securities and
Uncertificated Securities, all Security Entitlements, all Securities Accounts,
all Commodity Contracts and all Commodity Accounts (other than any Excluded
Foreign Subsidiary Voting Stock) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes, all Pledged Equity
Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.

“Issuers” shall mean the collective reference to each issuer of Pledged Equity
Interests.

“Lock Boxes” shall have the meaning set forth in Section 5.2.

“Lock Box Agreement” shall have the meaning set forth in Section 5.2.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor.

 

5



--------------------------------------------------------------------------------

“Material Real Property” shall mean any fee interest of any Grantor in real
property having a value of greater than $1,000,000 and any leasehold interest of
any Grantor in real property having annual fixed rental payments of greater than
$1,000,000; provided that (i) the value of any leasehold interest in real
property shall not include any leasehold improvements and (ii) Material Real
Property shall not include Excluded Assets.

“Mortgages” shall mean any mortgages, deeds of trust or other security document
made by any Grantor in favor of, or for the benefit of, the Administrative
Agent, as the same may be amended, supplemented, waived or otherwise modified
from time to time, for the benefit of the Secured Parties, in each case, in form
and substance reasonably satisfactory to the Administrative Agent and the
applicable Grantor.

“Patent Licenses” shall mean all written licenses providing for the grant to or
from a Grantor of any right in or to any Patent (including as of the date
hereof, without limitation, those listed on Schedule 6).

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all patentable inventions and designs, all United
States, foreign, and multinational patents, certificates of invention, and
similar industrial property rights, and applications for any of the foregoing,
including as of the date hereof, without limitation, (i) each patent and patent
application listed on Schedule 6, (ii) all reissues, substitutes, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all inventions and improvements described and claimed therein,
(iv) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof, (v) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit and other payments now or hereafter due
and/or payable with respect thereto, and (vi) all other patent rights accruing
thereunder or pertaining thereto throughout the world.

“Perfected IP” shall have the meaning set forth in Section 5.9(d).

“Pledged Commodity Contracts” shall mean, all Commodity Contracts listed on
Schedule 2 as of the date hereof, and all other Commodity Contracts to which any
Grantor is party from time to time.

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including as of the date hereof, without limitation,
the debt securities listed on Schedule 2, together with any other certificates,
options, rights or security entitlements of any nature whatsoever in respect of
the debt securities of any Person that may be issued or granted to, or held by,
any Grantor while this Agreement is in effect.

“Pledged Equity Interests” shall mean all Equity Interests, and shall include
Pledged LLC Interest, Pledged Partnership Interest and Pledged Stock; provided,
however, that “Pledged Equity Interests” shall not include Excluded Assets.

“Pledged LLC Interests” shall mean all membership interests and other interests
of any Grantor now owned or hereafter acquired in any limited liability company
including as of the date hereof, without limitation, all limited liability
company interests listed on Schedule 2 hereto under the heading “Pledged LLC
Interests” and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and any securities entitlements relating thereto
and all dividends,

 

6



--------------------------------------------------------------------------------

distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option or other
agreement to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a member in such limited
liability company, all rights as and to become a member of the limited liability
company, all rights of the Grantor under any shareholder or voting trust
agreement or similar agreement in respect of such limited liability company, all
of the Grantor’s right, title and interest as a member to any and all assets or
properties of such limited liability company, and all other rights, powers,
privileges, interests, claims and other property in any manner arising out of or
relating to any of the foregoing; provided, however that Pledged LLC Interests
shall not include Excluded Assets.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor including as of the date hereof, without limitation, those listed
on Schedule 2.

“Pledged Partnership Interests” shall mean all partnership interests and other
interests of any Grantor now owned or hereafter acquired in any general
partnership, limited partnership, limited liability partnership or other
partnership including as of the date hereof, without limitation, all partnership
interests listed on Schedule 2 hereto under the heading “Pledged Partnership
Interests” and the certificates, if any, representing such partnership
interests, and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing, all management rights, all voting rights, any
interest in any capital account of a partner in such partnership, all rights as
and to become a partner of such partnership, all of the Grantor’s rights, title
and interest as a partner to any and all assets or properties of such
partnership, and all other rights, powers, privileges, interests, claims and
other property in any manner arising out of or relating to any of the foregoing;
provided, however that Pledged Partnership Interests shall not include Excluded
Assets.

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests regardless of
whether constituting Securities under the UCC.

“Pledged Security Entitlements” shall mean, all Security Entitlements with
respect to the financial assets listed on Schedule 2 as of the date hereof, and
all other Security Entitlements of any Grantor.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including as of the date hereof, without limitation,
all shares of capital stock described on Schedule 2 hereto under the heading
“Pledged Stock”, and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing provided, however, that Pledged Stock shall not include
Excluded Assets.

 

7



--------------------------------------------------------------------------------

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, including,
without limitation, the Governmental Authorizations and the Communications Act.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to each of the Administrative Agent and the applicable
Grantor, among such Grantor, a securities intermediary, and the Administrative
Agent with respect to Control of all of such Grantor’s assets held in a
Securities Account maintained by such Grantor with such securities intermediary.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Specified Assets” shall have the meaning set forth in Section 4.3(b).

“Specified Event of Default” shall mean an Event of Default arising under clause
(a), (b), (h) or (i) of Article VII of the Credit Agreement or any similar Event
of Default arising under any other Loan Document.

“Specified IP Assets” shall mean all Collateral consisting of Intellectual
Property for which the creation or perfection of Liens thereon requires
execution of documents, filings in or other actions under the laws of
jurisdictions outside of the United States of America, any State thereof or the
District of Columbia.

“Trademark Licenses” shall mean all written licenses providing for the grant to
or from a Grantor of any right in or to any Trademark (including as of the date
hereof, without limitation, those listed on Schedule 6).

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, trade styles, logos, Internet
domain names and other indicia of origin or source identification, whether
registered or unregistered (other than Intent-to-Use Applications), and, with
respect to any and all of the foregoing, (i) all registrations and applications
for registration thereof including as of the date hereof, without limitation,
the registrations and applications listed on Schedule 6, (ii) all extensions and
renewals thereof, (iii) all of the goodwill of the business connected with the
use of and symbolized by any of the foregoing, (iv) all rights to sue or
otherwise recover for any past, present and future infringement, dilution, or
other violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, proceeds
of suit now and other payments hereafter due and/or payable with respect
thereto, and (v) all other trademark rights accruing thereunder or pertaining
thereto throughout the world.

 

8



--------------------------------------------------------------------------------

“Trade Secret Licenses” shall mean all written licenses providing for the grant
to or from a Grantor of any right in or to any Trade Secret.

“Trade Secrets” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to (i) all trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, in each case, to the extent recognized and protected as a trade
secret under the applicable laws of the relevant jurisdiction, and with respect
to any and all of the foregoing (i) all rights to sue or otherwise recover for
any past, present and future misappropriation or other violation thereof,
(ii) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, proceeds of suit and other
payments now or hereafter due and/or payable with respect thereto, and (iii) all
other trade secret rights accruing thereunder or pertaining thereto throughout
the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule, Exhibit and Annex references are to this
Agreement unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) The use herein of the word “include” or “including”, when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

(e) All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

 

9



--------------------------------------------------------------------------------

(f) This Agreement will be construed without regard to the identity of the party
who drafted it and as though the parties participated equally in drafting it.
Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable to this Agreement.

SECTION 2. [RESERVED]

SECTION 3. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

(a) Each Grantor hereby grants to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in, all of the following property, in
each case, wherever located and now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, subject to the last sentence
of this Section 3(a), the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations:

(i) all Accounts, including all Receivables;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Money;

(xiii) all Pledged Equity Interests:

(xiv) all Goods not otherwise described above;

(xv) all Collateral Accounts;

(xvi) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

 

10



--------------------------------------------------------------------------------

(xvii) all commercial tort claims now or hereinafter described on Schedule 9;
and

(xviii) to the extent not otherwise included, all Proceeds, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing.

Notwithstanding the foregoing provisions of this Section 3(a), the foregoing
grant of a security interest shall not extend to, and the term “Collateral”
shall not include (a) FCC Licenses to the extent (but only to the extent) that
any law, regulation, permit, order or decree of any Governmental Authority in
effect at the time applicable thereto prohibits the grant of a security interest
therein; provided, however, that the foregoing grant of a security interest
shall extend to, and the Collateral shall include, each of the following:
(A) the right to receive all proceeds derived or arising from or in connection
with the sale, assignment, transfer or transfer of control over such FCC
Licenses; (B) any and all Proceeds of any FCC Licenses that are not otherwise
excluded; and (C) in the event that such law, regulation, permit, order or
decree shall be amended, modified or interpreted to permit (or shall be replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would permit) the grant of a security interest therein, such FCC
Licenses as well as any and all Proceeds thereof that might theretofore have
been excluded from such grant of a security interest and from the Collateral and
(b) Excluded Assets. It is understood that with respect to the Specified IP
Assets, the above grant is effective only to the extent such security interest
can be granted pursuant to this Agreement.

(b) Notwithstanding anything herein to the contrary, the Grantors will not be
required to (x) take any action in any jurisdiction other than the United States
of America, or required by the laws of any such jurisdiction, including, without
limitation, in order to create any security interests (or other Liens) in or to
otherwise comply with this agreement with respect to assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (y) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
accounts or other Collateral, except (subject in all respects to the foregoing
clause (x)) to the extent required by Section 5.2(b), (c) or (g) of this
Agreement, provided that, in the case of Collateral that constitutes (A) Equity
Interests, (B) intercompany notes in certificated form or (C) notes in
certificated form evidencing debt owed to any Grantor by a third party, the
Grantors will in each case (subject in all respects to the foregoing clause (x))
deliver such Equity Interests or notes (in the case of any such notes, limited
to any note with a principal amount in excess of $1,000,000) to the
Administrative Agent in accordance with the provisions of this Agreement
(provided that the aggregate principal amount of notes not delivered to the
Administrative Agent because the amount of such notes is below the $1,000,000
threshold described above shall not at any time exceed $2,500,000), or
(z) deliver landlord lien waivers, estoppels or collateral access letters;
provided, that notwithstanding that the Grantors are not required to take any of
the foregoing actions hereunder, the parties acknowledge that certain of such
actions may nevertheless be required in order for certain Collateral to
constitute an “Eligible Account” or “Eligible Credit Card Account Receivable”
under the Credit Agreement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make their respective extensions of credit thereunder, each
Grantor hereby represents and warrants to the Administrative Agent and the
Secured Parties on the date hereof and on any other date required by the Loan
Documents that:

4.1 [Reserved].

 

11



--------------------------------------------------------------------------------

4.2 Title; No Other Liens. Such Grantor owns each item of the Collateral free
and clear of any and all Liens or claims, except for the Liens or claims created
under this Agreement, including, without limitation, liens arising as a result
of such Grantor becoming bound (as a result of merger or otherwise) as Grantor
under a security agreement entered into by another Person, except for Liens
permitted under the Loan Documents. No financing statement, mortgage or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Loan Documents or as to which documentation
to terminate the same shall have been delivered to the Administrative Agent.

4.3 Valid, Perfected First Priority Liens. (a) Except with respect to Specified
IP Assets, this Agreement is effective to create a valid and enforceable
security interest in the Collateral in favor of the Administrative Agent to
secure the payment and performance of the Secured Obligations, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b) Except with respect to Specified Assets, upon the completion of the
Perfection Actions (as defined below), the security interest created pursuant to
this Agreement (A) will be (to the extent provided in this Agreement) a
perfected security interest in the Collateral in favor of the Administrative
Agent, and (B) will be prior to all other Liens of all other Persons other than
Permitted Liens (to the extent permitted under the Credit Agreement to have
priority with respect to the Liens in favor of the Administrative Agent), and
enforceable as such as against all other Persons other than Ordinary Course
Transferees, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). As used in this
Section 4.3(b), the following terms have the following meanings:

“Financing Statements”: the financing statements delivered to the Administrative
Agent by the Grantors for filing in the jurisdictions listed on Schedule 3 or
any other jurisdiction reasonably required by the Administrative Agent prior to
delivery of a supplement to such Schedule 3 (which financing statements are in
proper form for filing in any such jurisdiction).

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Sections 9-320(a) and 9-321 of the UCC as in effect from
time to time in the relevant jurisdiction; (ii) with respect to General
Intangibles only, licensees in the ordinary course of business to the extent
provided in Section 9-321 of the UCC as in effect from time to time in the
relevant jurisdiction and (iii) any other Person who is entitled to take free of
the Lien pursuant to the UCC as in effect from time to time in the relevant
jurisdiction.

“Perfection Actions”: (i) the filing or recording of the Financing Statements,
any mortgages to the extent required by this Agreement or any other Loan
Document, any Intellectual Property Security Agreement as set forth in Schedule
3, and any filings after the date hereof in any other jurisdiction as may be
necessary under any Requirement of Law, (ii) the delivery to and continuing
possession by the Administrative Agent of all Instruments and Pledged Securities
a security interest in which is perfected by possession, (iii) the actions
contemplated in the proviso in clause (y) of Section 3(b) and (iv) the obtaining
and maintenance of “control” (as described in the UCC) by the Administrative
Agent of all Deposit Accounts and Securities Accounts a security interest in
which is perfected by control.

 

12



--------------------------------------------------------------------------------

“Permitted Liens”: Liens permitted pursuant to the Credit Agreement, including,
without limitation, those permitted to exist pursuant to Section 6.02 of the
Credit Agreement.

“Specified Assets”: the following property of the Grantors:

(1) Fixtures, Money and Permitted Investments (other than Permitted Investments
constituting Investment Property to the extent a security interest is perfected
by the filing of a financing statement under the UCC);

(2) Specified IP Assets;

(3) Uncertificated Securities (to the extent a security interest is not
perfected by the filing of a financing statement);

(4) Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside the United States of
America, any State thereof or the District of Columbia (except to the extent the
such filings or other actions have been made or taken);

(5) goods included in Collateral received by any Person for “sale or return”
within the meaning of Section 2-326 of the UCC of the applicable jurisdiction,
to the extent of claims of creditors of such Person;

(6) Proceeds of Accounts, Receivables or Inventory which do not themselves
constitute Collateral or which do not constitute identifiable cash Proceeds or
which have not yet been transferred to or deposited in the Collateral Account
(if any);

(7) deposit accounts, bank or securities accounts or other Collateral to the
extent perfection is achieved by “control” in the form of control or other
agreements, except to the extent required by Section 5.2(b) or (c) of this
Agreement; and

(8) Collateral to the extent perfection requires delivery of landlord lien
waivers, estoppels or collateral access letters.

4.4 Name; Jurisdiction of Organization, Etc. As of the most recent Determination
Date (or any earlier date on which notice of a change thereto is required to be
delivered pursuant to Section 5.4), such Grantor’s exact legal name (as
indicated on the public record of such Grantor’s jurisdiction of formation or
organization), jurisdiction of organization, organizational identification
number, if any, and the location of such Grantor’s chief executive office or
sole place of business are specified on Schedule 4 (or as notified to the
Administrative Agent in writing pursuant to Section 5.4). As of the most recent
Determination Date (or any earlier date on which notice of a change thereto is
required to be delivered pursuant to Section 5.4), each Grantor is organized
solely under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction. Except as otherwise indicated on Schedule 4 the jurisdiction of
each such Grantor’s organization of formation is required to maintain a public
record showing the Grantor to have been organized or formed. Except as specified
on Schedule 4, it has not changed its name, jurisdiction of organization, chief
executive office or sole place of business (if applicable) or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form or
otherwise) within the past five years and has not within the last five years
become bound (whether as a result of merger or otherwise) as Grantor under a
security agreement entered into by another Person, which has not heretofore been
terminated. Unless otherwise stated on Schedule 4, such Grantor is not a
transmitting utility as defined in UCC § 9-102(a)(80).

 

13



--------------------------------------------------------------------------------

4.5 Inventory and Equipment. (a) As of the most recent Determination Date, the
Inventory and the Equipment are kept at the locations listed on Schedule 5.

The provisions of this Section 4.5 shall not apply to Equipment or Inventory
that is in transit, that has been sold (including sales on consignment or
approval in the ordinary course of business), that is out for repair, that is at
other locations for purposes of onsite maintenance or repair or to Equipment and
Inventory at locations with less than $1,000,000 in aggregate value.

(b) None of the Inventory or Equipment is in the possession of an issuer of a
negotiable document (as defined in Section 7-104 of the UCC) therefor or is
otherwise in the possession of any bailee or warehouseman.

4.6 Special Collateral; Excluded Collateral. (a) None of the Collateral
constitutes, or is the Proceeds of, (1) Farm Products, (2) As-Extracted
Collateral, (3) Manufactured Homes, (4) Health-Care Insurance Receivables,
(5) timber to be cut or (6) aircraft engines, satellites, ships or railroad
rolling stock.

(b) As of the most recent Determination Date, no Excluded Asset is material to
the business of such Grantor other than as set forth on Schedule 7 hereto.

4.7 Investment Property; Deposit Accounts, Securities Accounts and Commodities
Accounts. (a) As of the most recent Determination Date, Schedule 2 hereto sets
forth under the headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged
Partnership Interests” respectively, all of the Pledged Stock, Pledged LLC
Interests and Pledged Partnership Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests or percentage of partnership
interests of the respective issuers thereof indicated on such Schedule. As of
the most recent Determination Date, Schedule 2 hereto sets forth under the
heading “Pledged Debt Securities” or “Pledged Notes” all of the Pledged Debt
Securities and Pledged Notes representing or evidencing Indebtedness from time
to time owed to any Grantor in an aggregate principal amount in excess of
$1,000,000 and all of such Pledged Debt Securities and Pledged Notes have been,
in the case of those issued by Affiliates of such Grantor, or, in the case of
those issued by Persons that are not Affiliates of such Grantor, to the
knowledge of such Grantor have been, duly authorized, authenticated, issued, and
delivered and are the legal, valid and binding obligation of the issuers thereof
enforceable in accordance with their terms and are not in default, and in the
case of those issued by Affiliates of such Grantor, constitute all of the issued
and outstanding inter-company indebtedness owed from Affiliates evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor. As of the most recent Determination Date, Schedule 2 hereto (as
such schedule may be amended from time to time) sets forth under the headings
“Securities Accounts,” “Commodities Accounts,” and “Deposit Accounts”
respectively, all of the Securities Accounts, Commodities Accounts and Deposit
Accounts. Each Grantor is the sole entitlement holder or customer of each such
account, and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than the Administrative Agent pursuant hereto, the Cash Flow
Collateral Representative, as set forth in the Senior Secured Notes
Intercreditor Agreement, or as set forth on Schedule 2 hereto) having “control”
(within the meanings of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any
other interest in, any such Securities Account, Commodity Account or Deposit
Account or any securities, commodities or other property credited thereto.

 

14



--------------------------------------------------------------------------------

(b) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
of the issued and outstanding shares of all classes of the Equity Interests of
each Issuer owned by such Grantor other than any such Equity Interests that are
Excluded Assets.

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts, Securities
Accounts and Commodities Accounts pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except for the
Liens, options or claims created under this Agreement and Liens permitted under
the Loan Documents.

4.8 Receivables. (a) The names of the obligors, amounts owing, due dates and
other information with respect to its Accounts are correctly stated in all
material respects in all records of such Grantor relating thereto and in all
invoices and Borrowing Base Certificates with respect thereto furnished to the
Administrative Agent by such Grantor. Unless otherwise indicated in writing to
the Administrative Agent, each Account of such Grantor arises out of a bona fide
sale and delivery of goods or rendition of services by such Grantor. Such
Grantor has not given any account debtor any deduction in respect of the amount
due under any such Account, except in the ordinary course of business or as such
Grantor has otherwise advised the Administrative Agent in writing.

(b) None of the Grantors has Receivables in excess of $500,000 individually or
$1,000,000 in the aggregate with respect to which the obligor is a Governmental
Authority.

(c) All Accounts identified as Eligible Accounts on the most recent Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(g) of the Credit Agreement are Eligible Accounts as of the date of
such Borrowing Base Certificate.

4.9 Intellectual Property.

(a) As of the most recent Determination Date, Schedule 6 lists all of the
following Intellectual Property, to the extent owned by such Grantor: (i) issued
Patents and pending Patent applications, (ii) registered Trademarks and
applications for the registration of Trademarks (other than Internet domain
names), and (iii) registered Copyrights and applications to register Copyrights.
As of the most recent Determination Date, except as set forth on Schedule 6, all
such Patents, Trademarks and Copyrights are recorded in the name of such
Grantor. As of the most recent Determination Date, except as set forth on
Schedule 6, such Grantor is the sole and exclusive owner of the entire right,
title and interest in and to such Patents, Trademarks and Copyrights, and, to
the knowledge of such Grantor, any other Material Intellectual Property owned by
such Grantor, in each case free and clear of all Liens, except for Liens
permitted by the Loan Documents.

(b) As of the most recent Determination Date, except as set forth on Schedule 6
or as could not reasonably be expected to have a Material Adverse Effect, all
registrations and applications for Patents, Trademarks and Copyrights owned by
such Grantor are subsisting and have not been adjudged invalid or unenforceable,
in whole or in part, nor, in the case of Patents, are any issued Patents owned
by such Grantor the subject of a reexamination proceeding, and such Grantor has
performed all acts and has paid all renewal, maintenance, and other fees
required to maintain each and every registration and application of Copyrights,
Patents and Trademarks owned such Grantor constituting Material Intellectual
Property in full force and effect.

 

15



--------------------------------------------------------------------------------

(c) As of the most recent Determination Date, except for those matters which
(i) are disclosed on Schedule 6 or (ii) could not reasonably be expected to have
a Material Adverse Effect, no action or proceeding is pending, or, to the
knowledge of such Grantor, threatened, alleging that such Grantor, or the
conduct of such Grantor’s business infringes, misappropriates, dilutes, or
otherwise violates the intellectual property rights of any other Person. As of
the most recent Determination Date, except as set forth on Schedule 6, to the
knowledge of such Grantor, no Person is engaging in any activity that infringes,
misappropriates, dilutes or violates any Intellectual Property owned by such
Grantor, except for such infringement, misappropriation, dilution or violation
that could not reasonably be expected to have a Material Adverse Effect.

(d) As of the most recent Determination Date, Schedule 6 lists all exclusive
Copyright Licenses held by such Grantor that constitute Material Intellectual
Property.

(e) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable efforts to control the
nature and quality of its products sold and its services rendered under or in
connection with its owned Trademarks.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect, to the extent required by applicable law and reasonably practicable,
such Grantor has been using appropriate statutory notice of registration in
connection with its use of its owned registered Trademarks, issued Patents and
registered Copyrights.

(g) As of the most recent Determination Date, except for those matters which
(i) are disclosed on Schedule 6 or (ii) could not reasonably be expected to have
a Material Adverse Effect, no holding, decision, ruling, or judgment has been
rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or such
Grantor’s right to register, own or use, any Material Intellectual Property
owned by such Grantor or such Grantor’s ownership interest therein, and no such
action or proceeding is pending or, to such Grantor’s knowledge, threatened.

(h) As of the most recent Determination Date, except for those matters which
(i) are disclosed on Schedule 6 or (ii) could not reasonably be expected to have
a Material Adverse Effect, no settlements or consents, covenants not to sue,
coexistence agreements, non-assertion assurances, or releases have been entered
into by such Grantor in any manner that adversely impacts such Grantor’s rights
to own, license to others or use any Material Intellectual Property owned by
such Grantor. Except as could not reasonably be expected to have a Material
Adverse Effect, the consummation of the transactions contemplated by this
Agreement will not result in the termination, suspension, limitation or other
impairment of any of such Grantor’s rights in its Material Intellectual
Property.

(i) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable efforts to protect the
confidentiality of its Trade Secrets constituting its Material Intellectual
Property.

4.10 Letter of Credit Rights. No Grantor is a beneficiary or assignee under any
letter of credit with potential value in excess of $1,000,000 other than the
letters of credit described on Schedule 8 hereto which Schedule shall be
promptly updated by the applicable Grantor from time to time to reflect any
additional letter of credit rights with potential value in excess of $1,000,000
obtained since such schedule was last delivered.

 

16



--------------------------------------------------------------------------------

4.11 Commercial Tort Claims. No Grantor has any commercial tort claims with a
potential value in excess of $1,000,000 other than those described on Schedule
9, which schedule shall be promptly updated by the Grantor and delivered to the
Administrative Agent from time to time to reflect any additional commercial tort
claims with a potential value in excess of $1,000,000 arising since such
schedule was last delivered.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Payment in Full:

5.1 [Reserved].

5.2 Delivery and Control of Instruments and Certificated Securities, Deposit
Accounts, Securities Accounts.

(a) If any amount in excess of $1,000,000 payable under or in connection with
any of the Collateral is or shall become evidenced or represented by any
Instrument or Certificated Security, such Instrument (other than checks received
in the ordinary course of business) or Certificated Security shall be promptly
delivered to the Administrative Agent, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

(b) With respect to any Deposit Account in existence as of the Effective Date
(or with respect any Additional Grantor, the date on which such Additional
Grantor becomes a party hereto), within thirty (30) days after the Effective
Date (or with respect any Additional Grantor, within thirty (30) days after the
date on which such Additional Grantor becomes a party hereto), and with respect
to any Deposit Account opened or acquired after the Effective Date (or with
respect any Additional Grantor, the date on which such Additional Grantor
becomes a party hereto), within thirty (30) days after the opening or
acquisition thereof (in each case, or such longer period as may be reasonably
acceptable to the Administrative Agent), each Grantor shall maintain all Deposit
Accounts (excluding any Asset Sales Proceeds Account (as defined in the Senior
Secured Notes Intercreditor Agreement) and any Deposit Account exclusively used
for payroll, payroll taxes and other employee wage and benefit payments) only
with financial institutions that have agreed pursuant to a Deposit Account
Control Agreement to comply with entitlement orders and instructions issued or
originated by the Administrative Agent without further consent of such Grantor;
provided that (i) in the case of any Grantor that utilizes lock box service (the
“Lock Boxes”), the Person providing such services shall enter into lockbox
agreements (each, a “Lock Box Agreement”) in the form provided by or otherwise
reasonably acceptable to the Administrative Agent, which shall be accompanied by
an acknowledgment by the bank where the Lock Box is located of the Lien of the
Administrative Agent granted hereunder and instructions to deposit all payment
items collected therein to a Blocked Deposit Account (it being understood that a
Lock Box Agreement may be incorporated in a Deposit Account Control Agreement
with respect to the Deposit Account or Deposit Accounts linked to the applicable
Lock Boxes), and (ii) the Administrative Agent may, in its discretion, establish
a Reserve with respect to any Deposit Account for which the Administrative Agent
has not received such Deposit Account Control Agreement.

(c) With respect to any Securities Account in existence as of the Effective Date
(or with respect any Additional Grantor, the date on which such Additional
Grantor becomes a party hereto), within thirty (30) days after the Effective
Date (or with respect any Additional Grantor, within thirty (30) days after the
date on which such Additional Grantor becomes a party hereto), and with respect
to any Securities Account opened or acquired after the Effective Date, within
thirty (30) days after the opening or acquisition thereof (in each case, or such
longer period as may be reasonably acceptable to the Administrative Agent), each
Grantor shall maintain all Securities Accounts only with financial institutions
that have agreed pursuant to a Securities Account Control Agreement to comply
with

 

17



--------------------------------------------------------------------------------

entitlement orders and instructions issued or originated by the Administrative
Agent without further consent of such Grantor; provided that, the Administrative
Agent may, in its discretion, establish a Reserve with respect to any Deposit
Account for which the Administrative Agent has not received such Securities
Account Control Agreement.

(d) Notwithstanding the foregoing, the foregoing clauses (b) and (c) shall not
apply to Deposit Accounts and Securities Accounts with a value of less than
$500,000 at all times if such accounts do at any time not hold, and are not
anticipated at any time to hold, cash, checks or other similar payments relating
to or constituting payments made in respect of Receivables; provided that the
aggregate value of Deposit Accounts or Securities Accounts of all Grantors not
subject to control agreements pursuant to Section 5.2(b) and (c) because of
their value being below the $500,000 thresholds described therein shall not at
any time exceed $2,500,000.

(e) Subject to the grace periods provided in Section 5.2(b) and (c) above, each
Grantor shall direct all of its Account Debtors to forward payments directly to
Deposit Accounts subject to Deposit Account Control Agreements (“Blocked Deposit
Accounts”) or to Lock Boxes subject to Lock Box Agreements (“Blocked Lock
Boxes”). The Administrative Agent shall have access (and, during a Cash Dominion
Period, sole access) to the Lock Boxes at all times and each Grantor shall take
all actions necessary to grant the Administrative Agent such access. At no time
during any Cash Dominion Period shall any Grantor remove any item from a Lock
Box or a Deposit Account without the Administrative Agent’s prior written
consent. At any time during the Cash Dominion Period, if any Grantor should
refuse or neglect to notify any Account Debtor to forward payments directly to a
Blocked Deposit Account or a Blocked Lock Box after notice from the
Administrative Agent, the Administrative Agent shall be entitled to make such
notification directly to such Account Debtor. If notwithstanding the foregoing
instructions, any Grantor receives any proceeds of any Receivables, such Grantor
shall receive such payments as the Administrative Agent’s trustee, and shall
immediately deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it to a Blocked
Deposit Account. During a Cash Dominion Period, all funds deposited into any
Blocked Lock Box or a Blocked Deposit Account will be swept on a daily basis
into a collection account maintained by the Company with the Administrative
Agent or an account established by the Administrative Agent in its own name (the
“Collateral Account”). The Administrative Agent shall hold and apply funds
received into the Collateral Account as provided by the terms of Section 5.2(g).

(f) Before opening or replacing any Deposit Account or establishing a new Lock
Box, each Grantor shall notify the Administrative Agent in writing about the
opening of such Deposit Account or establishing of such Lock Box and, at any
time during the Cash Dominion Period, the Administrative Agent shall consent to
any such opening or replacement.

(g) All amounts deposited into a Deposit Account shall be deemed received by the
Administrative Agent in accordance with Section 2.18 of the Credit Agreement
and, during a Cash Dominion Period shall, after having been credited to the
Collateral Account, be applied (and allocated) by Administrative Agent in
accordance with Section 2.10(b) of the Credit Agreement. Any such proceeds of
the Collateral shall be applied in the order set forth in Section 2.18 or
Section 2.10(b) of the Credit Agreement unless a court of competent jurisdiction
shall otherwise direct. The balance, if any, after all of the Secured
Obligations have been Paid in Full, shall be deposited by the Administrative
Agent into the Company’s general operating account. The Grantors shall remain
liable, jointly and severally, for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees and other expenses incurred by Administrative
Agent or any other Secured Party to collect such deficiency.

 

18



--------------------------------------------------------------------------------

5.3 Maintenance of Perfected Security Interest; Further Documentation.
(a) Except with respect to the Specified Assets, and to the extent described in
Section 4.3, each Grantor shall take all actions as described in Section 5.13 of
the Credit Agreement. In furtherance of the foregoing, each Compliance
Certificate delivered pursuant to Section 5.01(d) of the Credit Agreement shall
append supplements to the Schedules hereto reflecting any changes to the
Schedules hereto since the previously delivered Compliance Certificate or
confirming that there has been no change in such information since the date of
this Agreement or latest supplement of the Schedules hereto.

(b) In the event that a Grantor hereafter acquires any Collateral of a type
described in Section 4.6(a) hereof, it shall promptly notify the Administrative
Agent in writing and use commercially reasonable efforts to take such actions
and execute such documents and make such filings all at such Grantor’s expense
as required by applicable law or as the Administrative Agent may reasonably
request in order to ensure that the Administrative Agent has a valid, perfected,
first priority security interest in such Collateral, subject to any Liens
expressly permitted by the Loan Documents. Notwithstanding the foregoing, no
Grantor shall be required to so notify the Administrative Agent or to take any
such action (other than the filing of UCC-1 financing statements, if applicable)
unless the Collateral (in the good faith determination of such Grantor) is of a
value in excess of $1,000,000 or is material to such Grantor’s business.

5.4 Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such Grantor
will not, except upon 10 days’ prior written notice to the Administrative Agent
(or such shorter notice period or subsequent notice period as shall be
reasonably satisfactory to the Administrative Agent) and delivery to the
Administrative Agent of duly authorized and, where required, executed copies of
all additional financing statements and other documents required by applicable
law or as reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
without limiting the prohibitions on mergers involving the Grantors contained in
the Loan Documents, change its legal name, jurisdiction of organization or, in
the case of a Grantor that is not a registered organization organized under the
law of a state of the United States, the location of its chief executive office
or sole place of business, if applicable, from that referred to in Section 4.4.

5.5 Notices. Such Grantor will advise the Administrative Agent in writing
promptly, in reasonable detail, of:

(a) any Lien (other than any Liens expressly permitted by the Loan Documents) on
any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.6 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the capital stock or other Pledged Equity Interest of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of or other ownership interests in the Pledged Equity Interests,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Secured Parties, hold the same in trust for the Secured Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly endorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank

 

19



--------------------------------------------------------------------------------

by such Grantor and with, if the Administrative Agent so requests (and the
Administrative Agent hereby does so request), signature guaranteed, to be held
by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Secured Obligations. Any sums paid upon or in
respect of the Pledged Equity Interests upon the liquidation or dissolution of
any Issuer shall be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations, and in
case any distribution of capital shall be made on or in respect of the Pledged
Equity Interests or any property shall be distributed upon or with respect to
the Pledged Equity Interests pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of the Pledged Equity Interests shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Administrative Agent, segregated from other funds of such Grantor, as
additional collateral security for the Secured Obligations.

(b) Without the prior written consent of the Administrative Agent, such consent
not to be unreasonably withheld, such Grantor will not (i) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof or any interest therein or (ii) without the prior written
consent of the Administrative Agent, such consent not to be unreasonably
withheld, cause or permit any Issuer of any Pledged Partnership Interests or
Pledged LLC Interests which are not securities (for purposes of the UCC) on the
date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC; provided, however, that notwithstanding the foregoing, if
any issuer of any Pledged Partnership Interests or Pledged LLC Interests takes
any such action in violation of the foregoing in this clause (ii), such Grantor
shall promptly notify the Administrative Agent in writing of any such election
or action and, in such event, use commercially reasonable efforts to take steps
necessary or advisable to establish the Administrative Agent’s “control”
thereof.

(c) Each Grantor which is an Issuer, agrees that (i) it will be bound by the
terms of this Agreement relating to the Pledged Equity Interests issued by it
and will comply with such terms insofar as such terms are applicable to it,
(ii) it will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.6(a) with respect to the
Pledged Equity Interests issued by it and (iii) the terms of Sections 5.7(c) and
6.6 shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 5.7(c) or 6.6 with respect to the Pledged
Equity Interests issued by it.

5.7 Voting and Other Rights with Respect to Pledged Securities. (a) Unless (x) a
Specified Event of Default shall have occurred and be continuing or (y) any
Secured Obligations were accelerated in accordance with the provisions of the
Credit Agreement, and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.7(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Equity Interests
and all payments made in respect of the Pledged Notes or Pledged Debt
Securities, to the extent permitted in the Loan Documents, and to exercise all
voting and corporate rights with respect to the Pledged Equity Interests;
provided, however, that no vote shall be cast or corporate or other ownership
right exercised or other action taken which would materially and adversely
impair the Collateral or which would result in any material violation of any
provision of this Agreement or any other Loan Document.

 

20



--------------------------------------------------------------------------------

(b) If (x) a Specified Event of Default shall occur and be continuing or (y) any
Secured Obligations have been accelerated in accordance with the provisions of
the Credit Agreement, and the Administrative Agent shall give notice of its
intent to exercise such rights to the relevant Grantor or Grantors: (i) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual rights and (ii) the Administrative Agent shall have the right,
without notice to any Grantor, to transfer all or any portion of the Pledged
Equity Interests to its name or the name of its nominee or agent. In addition,
the Administrative Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Pledged
Equity Interests for certificates or instruments of smaller or larger
denominations. In order to permit the Administrative Agent to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder each Grantor shall promptly execute and deliver
(or cause to be executed and delivered) to the Administrative Agent all proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth herein.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Equity Interest pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that (1) a Specified Event of Default has occurred and is continuing
or (2) any Secured Obligations have been accelerated in accordance with the
provisions of the Credit Agreement and (y) is otherwise in accordance with the
terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Equity Interests
directly to the Administrative Agent.

5.8 Receivables.

(a) No Grantor will (i) grant any extension of the time of payment of any
Receivable required to be included in Collateral, (ii) compromise or settle any
Receivable required to be included in Collateral for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any Receivable required to be included in Collateral, (iv) allow any credit
or discount whatsoever on any Receivable required to be included in Collateral
or (v) amend, supplement or modify any Receivable required to be included in
Collateral; provided that notwithstanding any of the above, such extensions,
compromises, settlements, releases, credits, discounts, amendments, supplements
or modifications shall be permitted if (A) they occur in the ordinary course of
business in accordance with its policies (it being acknowledged that each
Grantor in the ordinary course of its business compromises and settles
Receivables for significantly less than the full amount thereof and routinely
gives significant credits or discounts,) or (B) they would not reasonably be
expected to materially adversely affect the value of the Receivable required to
be included in Collateral taken as a whole; provided, further, that no such
extensions, compromises, settlements, releases, credits, discounts, amendments,
supplements or modifications shall be permitted upon delivery by the
Administrative Agent to the Grantor of a notice to such effect during the
continuance of an Event of Default.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

 

21



--------------------------------------------------------------------------------

(c) Other than in the ordinary course of business consistent with its past
practice, each Grantor shall perform and comply with all of its obligations with
respect to the Receivables.

(d) Except as otherwise provided in this Agreement, such Grantor will collect
and enforce, at such Grantor’s sole expense, all amounts due or hereafter due to
such Grantor under the Receivables owned by it.

(e) If an Event of Default has occurred and is continuing, such Grantor will
deliver to the Administrative Agent promptly upon its request duplicate invoices
with respect to each Account owned by it bearing such language of assignment as
the Administrative Agent shall specify.

(f) If an Event of Default has occurred and is continuing, if (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, such Grantor will
disclose such fact to the Administrative Agent in writing.

5.9 Intellectual Property. Except as provided in the Loan Documents: (a) Such
Grantor will not, (and shall use commercially reasonable efforts to ensure its
licensees will not), without the prior written consent of the Administrative
Agent, discontinue use of any Material Intellectual Property owned by such
Grantor, or do any act or omit to do any act whereby any Material Intellectual
Property owned by such Grantor may lapse, become abandoned, cancelled, dedicated
to the public, forfeited, or otherwise impaired, or abandon any application or
any right to file an application for a Copyright, Patent, or Trademark
constituting Material Intellectual Property owned by such Grantor.

(b) Such Grantor shall take all commercially reasonable steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, to pursue any application and maintain
any registration or issuance of each Trademark, Patent, and Copyright owned by,
or with respect to any registered Copyright exclusively licensed to, such
Grantor (to the extent permitted by applicable law) and constituting Material
Intellectual Property, including, but not limited to, those applications and
registrations listed on Schedule 6.

(c) Such Grantor agrees that, (i) should it obtain an ownership interest in any
item of Intellectual Property which is not now a part of the Collateral,
(ii) should it obtain an exclusive license to any registered Copyright which is
not now a part of the Collateral, (iii) should it (either by itself or through
any agent, employee, licensee, or designee on such Grantor’s behalf) file any
application for the registration or issuance of any Intellectual Property with
the United States Patent and Trademark Office, the United States Copyright
Office, or any similar office or agency in any other country or in any political
subdivision of any of the foregoing, or (iv) should it file a Statement of Use
or an Amendment to Allege Use with respect to any Intent-to-Use Application
(collectively, the “After-Acquired Intellectual Property”), then the provisions
of Section 3 shall automatically apply thereto, and, solely with respect to
Intellectual Property registered or applied for in the United States or Canada,
it shall give prompt written notice thereof (and, in any event, within 45 days
after the relevant event) to the Administrative Agent, and, solely with respect
to Intellectual Property registered or applied for in the United States or
Canada, it shall provide the Administrative Agent promptly (and, in any event,
within 45 days after the relevant event) with an amended Schedule 6 and promptly
(and, in any event, within 45 days after the relevant event) take the actions
specified in Section 5.9(d) with respect thereto.

 

22



--------------------------------------------------------------------------------

(d) Such Grantor agrees to execute Intellectual Property Security Agreements
with respect to any United States issued Patents and Patent applications, any
United States registered Trademarks and applications for the registration of
United States Trademarks (except any Intent-to-Use Applications), any United
States registered Copyrights and applications to register United States
Copyrights, and any Copyright Licenses that grant to such Grantor any exclusive
right in or to any United States registered Copyright (collectively, “Perfected
IP”), in each case, included in the Collateral as of the date hereof, as well as
any Perfected IP constituting After-Acquired Intellectual Property, in
substantially the form of Exhibits C-1, C-2, and C-3 in order to record the
security interest granted herein to the Administrative Agent for the benefit of
the Secured Parties with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and such Grantor shall promptly
execute and deliver, and have recorded, any and all other agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s security interest in any such
Intellectual Property with any other applicable offices, agencies, or
Governmental Authorities within the United States.

(e) Such Grantor shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any Material Intellectual Property owned by such Grantor under such
contracts.

(f) Such Grantor shall promptly notify the Administrative Agent in writing if it
knows that any Patent, Trademark or Copyright that is registered or subject to
an application for registration that is Material Intellectual Property owned by
such Grantor may become (i) abandoned or dedicated to the public or placed in
the public domain, (ii) invalid or unenforceable, (iii) subject to any adverse
determination or development regarding such Grantor’s ownership, registration or
use or the validity or enforceability of such Patent, Trademark or Copyright
(including the institution of, or any adverse development with respect to, any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court) or (iv) the subject of any reversion or termination
rights.

(g) Such Grantor will (and shall use commercially reasonable efforts to ensure
that its licensees will), to the extent it has determined such notice is
necessary and is reasonably practicable, use proper notice of its Patent,
Trademark or Copyright rights in connection with the use of any of its owned
Material Intellectual Property.

(h) In the event that any Person initiates, or threatens in writing to initiate,
any action or proceeding alleging that such Grantor, or the conduct of such
Grantor’s business, infringes, misappropriates, dilutes, or otherwise violates
the intellectual property of any other Person, and such action or proceeding
could reasonably be expected to have a Material Adverse Effect, such Grantor
shall promptly notify the Administrative Agent after it learns thereof.

(i) In the event that any Material Intellectual Property owned by or exclusively
licensed to any Grantor is infringed, misappropriated, diluted or otherwise
violated by another Person, such Grantor shall promptly (i) take actions that it
considers reasonable under the circumstances to stop such infringement,
misappropriation, dilution or other violation and to protect its rights in such
Material Intellectual Property, and (ii) notify the Administrative Agent after
it learns thereof.

(j) Such Grantor shall take such commercially reasonable steps as it determines
necessary in its reasonable business judgment to protect the secrecy of all
Trade Secrets constituting Material Intellectual Property, including, without
limitation, entering into confidentiality agreements with employees and
consultants and labeling and restricting access to secret information and
documents.

 

23



--------------------------------------------------------------------------------

5.10 Government Receivables. If any Grantor shall at any time after the date of
this Agreement acquire or become the beneficiary of Receivables in excess of
$5,000,000 in the aggregate in respect of which the account debtor is an
Applicable Governmental Authority (as defined below), such Grantor shall
(i) promptly thereafter notify the Administrative Agent in writing thereof,
(ii) provide to the Administrative Agent all such documents and instruments, and
take all such actions, as shall be reasonably be requested by the Administrative
Agent to enable the Administrative Agent to comply with the requirements of the
Federal Assignment of Claims Act of 1940 or any other Requirement of Law to
perfect its security interest in such Receivables and obtain the benefits of
such Act or Requirement of Law with respect thereto and (iii) otherwise comply
with its obligations under Section 5.3 with respect thereto. As used in this
paragraph, the term “Applicable Governmental Authority” shall mean any
Governmental Authority the law applicable to which provide that, for a creditor
of a Person to which such Governmental Authority has an obligation to pay money,
whether pursuant to a Receivable, a General Intangible or otherwise, to perfect
such creditor’s Lien on such obligation and/or to obtain the full benefits of
such Lien and such law, certain notice, filing, recording or other similar
actions other than the filing of a financing statement under the UCC must be
given, executed, filed, recorded, delivered or completed, including, without
limitation, any Federal Governmental Authority to which the Federal Assignment
of Claims Act of 1940 is applicable. For the avoidance of doubt, the parties
hereto acknowledged and agree that with respect to any Receivables for which no
action is required to be taken under this Section 5.10, certain of such actions
may nevertheless be required in order for such Receivables to constitute an
“Eligible Account” or “Eligible Credit Card Account Receivable” under the Credit
Agreement.

5.11 Insurance Certificates and Endorsements. The Grantors will furnish to the
Administrative Agent on the Effective Date (x) information in reasonable detail
as to the insurance maintained by them and (y) within 30 days after the date
hereof (or such later date as may be agreed upon by the Administrative Agent),
endorsements or other amendments to include a customary lender’s loss payable
endorsement and to name the Administrative Agent as additional insured or lender
loss payee, as applicable, with respect to those insurance policies for which
the Administrative Agent reasonably requires such documentation (which status
shall be maintained until Payment in Full).

5.12 Material Real Property. Subject to the applicable limitations set forth
herein, with respect to any Material Real Property in existence as of the date
hereof or acquired hereafter (in which case the applicable Grantor will give
prompt written notice to the Administrative Agent of the acquisition thereof),
to the extent the Material Real Property is financeable, the applicable Grantor
will, with respect to any Material Real Property in existence as of the date
hereof, within 120 days after the date hereof, and with respect to any Material
Real Property acquired after the date hereof, within 120 days after the
acquisition thereof (in each case, or such longer period as may be reasonably
acceptable to the Administrative Agent), (i) execute and deliver a Mortgage,
subject to Liens permitted under the Loan Documents covering such real property,
(ii) provide the Administrative Agent with (x) a pro forma title insurance
policy covering such Material Real Property in an amount equal to 105% of the
purchase price of such owned real property or the fair market value of the
leasehold interests (or, in each case, such other lesser amount as shall be
reasonably acceptable to the Administrative Agent) as well as, to the extent
reasonably requested, a current ALTA survey thereof (or local equivalent
thereof), or deliver existing surveys together with affidavits of no-change to
the title insurance company in lieu thereof, (y) any consents, affidavits or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (z) if any such Material
Real Property or other Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Grantor shall purchase and maintain flood insurance on such Material
Real Property or other Collateral (including any personal property which is
located on any real property leased by such Loan Party within a “Special Flood
Hazard Area”) in an amount equal to the lesser of the Aggregate Revolving

 

24



--------------------------------------------------------------------------------

Commitments or the total replacement cost value of the improvements, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided that it is understood and agreed that the
Grantors shall only be required to use commercially reasonable efforts to comply
with this Section 5.12 with respect to Material Real Property consisting of
leasehold interests in real property. Notwithstanding anything contained herein
to the contrary, it is understood and agreed that (x) with respect to any
Mortgage securing a leasehold interest in real property in a jurisdiction that
imposes a mortgage recording tax, (i) the amount secured by such Mortgage shall
not exceed an amount equal to the fair market value for such leasehold interest
in real property (such fair market value being determined by the applicable
Grantor in its sole discretion in good faith) and (ii) such Mortgage shall
specify the dollar value of the Collateral secured by such Mortgage and (y) with
respect to any Mortgage securing a fee interest in real property in a
jurisdiction that imposes a mortgage recording tax, (i) the amount secured by
such Mortgage shall not exceed an amount equal to the fair market value for such
fee interest in real property and (ii) such Mortgage shall specify the dollar
value of the Collateral secured by such Mortgage. The applicable Grantor will
pay all recording costs, intangible taxes and other fees and costs (including
attorneys’ fees and expenses) incurred in connection with this Section 5.12.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) Without limiting any other
rights the Administrative Agent may have to receive information regarding
Receivables or to conduct field audits pursuant to the Credit Agreement, the
Administrative Agent shall have the right (but not the obligation) in connection
with any field examination required or permitted to be conducted under the
Credit Agreement (or, if an Event of Default has occurred and is continuing, at
any time) to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense consistent with its reasonable business judgment; provided, however,
that the Administrative Agent may curtail or terminate said authority at any
time after the occurrence and during the continuance of an Event of Default or
during the Cash Dominion Period. During the Cash Dominion Period, any payments
of Receivables, when collected by any Grantor, shall be deposited in the
Collateral Account in accordance with Section 5.2. If an Event of Default has
occurred and is continuing, at the Administrative Agent’s request, each Grantor
shall deliver to the Administrative Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent may in connection with any field examination required or permitted to be
conducted under the Credit Agreement (or at any time after the occurrence and
during the continuance of an Event of Default), in the Administrative Agent’s
own name, in the name of a nominee of the Administrative Agent, or in the name
of any Grantor, communicate (by mail, telephone, facsimile or otherwise) with
the Account Debtors of any such Grantor to verify with such Persons, to the
Administrative Agent’s satisfaction, the existence, amount and terms of any
Receivables.

 

25



--------------------------------------------------------------------------------

(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may at any time notify, or require any Grantor to so
notify, the Account Debtor or counterparty on any Receivable of the security
interest of the Administrative Agent therein. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify, the Account Debtor or counterparty to make all payments under the
Receivable directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent specified in Section 5.2 with respect to
payments of Receivables or other cash Proceeds of the Collateral, at any time
during a Cash Dominion Event, all such Proceeds received by any Grantor
consisting of cash, Permitted Investments, checks and other near-cash items
shall be held by such Grantor in trust for the Administrative Agent, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required), unless otherwise required to be applied to the Secured Obligations
pursuant to the Credit Agreement. All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent) shall continue to be held as collateral security
for all the Secured Obligations and shall not constitute payment thereof until
applied as provided in accordance with Section 2.10 or 2.18 of the Credit
Agreement and each applicable Intercreditor Agreement.

6.4 [Reserved].

6.5 Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the other Loan Documents and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a Secured Party under the UCC (whether or not the UCC applies to the
affected Collateral) and its rights under any other applicable law or in equity.
Without limiting the generality of the foregoing, if an Event of Default shall
occur and be continuing, the Administrative Agent, without demand of performance
or other demand, defense, presentment, protest, advertisement or notice of any
kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, presentments,
protests, defenses, advertisements and notices are hereby waived), may in such
circumstances (i) forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may, subject to pre-existing rights and
licenses, forthwith sell, lease, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party, on the internet or elsewhere upon

 

26



--------------------------------------------------------------------------------

such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk and (ii) give notice of sole control or any other instruction
under any control agreement with any depositary bank, securities intermediary,
credit card processor or other Person and take any action therein with respect
to the Collateral subject thereto. The Administrative Agent may store, repair or
recondition any Collateral or otherwise prepare any Collateral for disposal in
the manner and to the extent that the Administrative Agent deems appropriate.
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
For purposes of bidding and making settlement or payment of the purchase price
for all or a portion of the Collateral sold at any such sale made in accordance
with the UCC, the Administrative Agent shall be entitled to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent at such sale. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Administrative Agent may
sell the Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. The foregoing will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Each Grantor hereby
waives any claims against the Administrative Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Administrative Agent accepts the first offer received and does not offer
such Collateral to more than one offeree. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Administrative Agent shall have the right to enter onto the property where any
Collateral is located without any obligation to pay rent and take possession
thereof with or without judicial process. The Administrative Agent shall have no
obligation to marshal any of the Collateral.

(b) Such Proceeds shall be applied or retained by the Administrative Agent in
accordance with Section 2.18(b) of the Credit Agreement. The reasonable
out-of-pocket expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 6.5, including with respect to
the care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, shall be payable in
accordance with the provisions of Section 9.03 of the Credit Agreement.

(c) In the event of any Disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such Disposition shall be included, and, to the extent required under
applicable law, the applicable Grantor shall supply the Administrative Agent or
its designee with (i) copies of such Grantor’s documents and things embodying
such Grantor’s know-how and expertise, relating to the exploitation of such
Intellectual Property, including the manufacture, distribution, advertising and
sale of products or the provision of services under such Intellectual Property,
and (ii) copies of such Grantor’s customer lists and other records and documents
relating to such Intellectual Property and to the manufacture, distribution,
advertising and sale of such products and services.

 

27



--------------------------------------------------------------------------------

(d) For the purpose of enabling Administrative Agent to exercise rights and
remedies under this Section 6.5 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral) at such time as Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to Administrative
Agent, for the benefit of the Secured Parties, subject to pre-existing rights
and licenses, (i) an irrevocable, nonexclusive, and assignable license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, to use, practice, license, sublicense, and otherwise exploit any and
all Intellectual Property now owned and held or hereafter acquired or created by
such Grantor (which license shall include access to all media in which any of
the licensed items may be recorded or stored and to all software and programs
used for the compilation or printout thereof to the extent permitted by the
terms of applicable licenses) and (ii) an irrevocable license (without payment
of rent or other compensation to such Grantor) to use, operate and occupy all
real property owned, operated, leased, subleased, or otherwise occupied by such
Grantor.

(e) The Administrative Agent shall incur no liability as a result of the sale of
the Collateral, or any part thereof, at any private or public sale pursuant to
this Agreement conducted in accordance with the requirements of applicable laws.
To the extent permitted by applicable law, the Grantors hereby waive any claims
against the Administrative Agent and the Secured Parties arising by reason of
the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
the Administrative Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, provided that such private sale is
conducted in accordance with applicable laws and this Agreement. The Grantors
hereby agree that in respect of any sale of any of the Collateral pursuant to
the terms hereof, the Administrative Agent is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be advised
by counsel is necessary in order to avoid any violation of applicable laws, or
in order to obtain any required approval of the sale or of the purchaser by any
Governmental Authority or official, and each Grantor further agrees that such
compliance shall not, in and of itself, result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Administrative Agent be liable or accountable to any Grantor for any discount
allowed by reason of the fact that such Collateral is sold in compliance with
any such limitation or restriction.

6.6 Effect of Securities Laws. (a) Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Equity Interests or the Pledged Debt Securities by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests or the Pledged Debt Securities for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

 

28



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 6.6 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.6 will cause irreparable injury to
the Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.6 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred or a defense of payment.

6.7 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency.

6.8 Compliance with FCC Laws. Notwithstanding anything in this Agreement to the
contrary, no action shall be taken by the Administrative Agent or the Secured
Parties with respect to the foreclosure on, sale, transfer or disposition of, or
control of, the Collateral that would constitute or result in any assignment or
transfer of control, whether de jure or de facto, of any FCC License, if such
assignment or transfer of control would require under then existing law
(including Communications Laws) the prior approval of the FCC, without first
obtaining such approval of the FCC.

SECTION 7. POWER OF ATTORNEY; AUTHORIZATION OF FINANCING STATEMENTS

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables, including, in the name of such Grantor or its own
name, or otherwise taking possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable required to be included in Collateral hereunder or with
respect to any other Collateral and filing any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) except with respect to the Specified IP Assets, in the case of any
Intellectual Property, execute and deliver, and have recorded, any and all
agreements, instruments, documents and papers as the Administrative Agent may
request to evidence the Secured Parties’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

 

29



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or purchase any insurance called for by the
terms of the Loan Documents and pay all or any part of the premiums therefor and
the costs thereof;

(iv) execute, in connection with any sale provided for in Section 6.5 or 6.6,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) subject to pre-existing rights and licenses, assign any Copyright, Patent or
Trademark owned by such Grantor (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its reasonable discretion determine; and
(8) generally, but subject to pre-existing rights and licenses, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent reasonably deems necessary to protect,
preserve or realize upon the Collateral and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do;

(vi) prepare draft applications seeking the FCC’s consent to transfer control
of, or assign, FCC Licenses, and provided such applications are certified as
accurate and are executed by an officer of the appropriate Grantor, file such
applications with the FCC; and

(vii) to do all other acts and things necessary to carry out the purposes of
this Agreement, as fully and completely as though the Administrative Agent were
the absolute owner of the Collateral for all purposes;

provided, however, that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent or any other Secured Party to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent or any other Secured Party, or to present
or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby, and no action taken or omitted to be
taken by the Administrative Agent or any other Secured Party with respect to the
Collateral or any part thereof shall give rise to any defense, counterclaim or
offset in favor of any Grantor or to any claim or action against the
Administrative Agent or any other Secured Party. It is understood and agreed
that the appointment of the Administrative Agent as the agent and
attorney-in-fact of the Grantors for the purposes set forth above is coupled
with an interest and is irrevocable. The

 

30



--------------------------------------------------------------------------------

provisions of this Section shall in no event relieve any Grantor of any of its
obligations hereunder or under any other Loan Document with respect to the
Collateral or any part thereof or impose any obligation on the Administrative
Agent or any other Secured Party to proceed in any particular manner with
respect to the Collateral or any part thereof, or in any way limit the exercise
by the Administrative Agent or any other Secured Party of any other or further
right which it may have on the date of this Agreement or hereafter, whether
hereunder, under any other Loan Document, by law or otherwise.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise any of the powers in this Section 7.1
without first making demand on the Grantor and the Grantor failing to promptly
comply therewith.

(c) The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1 shall be
payable in accordance with the provisions of Section 9.03 of the Credit
Agreement.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

(e) Each Grantor and the Administrative Agent recognize that setoffs,
counterclaims, defenses and other claims may be asserted by obligors with
respect to certain of the Receivables, that certain of the Receivables may be or
become uncollectible in whole or in part and that the expense and probability of
success in litigating a disputed Receivable may exceed the amount that
reasonably may be expected to be recovered with respect to a Receivable. In view
of the foregoing, each Grantor agrees that the Administrative Agent may at any
time and from time to time, if an Event of Default has occurred and is
continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Administrative Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Administrative Agent shall be commercially reasonable so long as the
Administrative Agent acts in good faith based on information known to it at the
time it takes any such action.

7.2 Authorization of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the UCC and any other applicable law, the
Administrative Agent is authorized to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Administrative Agent
under this Agreement to the extent provided herein. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Security documents or as “all assets” or “all personal
property” of the such Grantor, whether now owned or hereafter existing or
acquired by such Grantor or such other description as the Administrative Agent,
in its sole judgment, determines is necessary or advisable. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

 

31



--------------------------------------------------------------------------------

SECTION 8. THE ADMINISTRATIVE AGENT

8.1 Authority of Administrative Agent. (a) Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and the Loan Documents and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

(b) The provisions of Article VIII of the Credit Agreement are incorporated
herein by reference. Each Secured Party, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Collateral hereunder, it being understood and agreed by such Secured Party
that all rights and remedies hereunder may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms of this Agreement and the Credit Agreement. To the extent permitted by
applicable law, each Secured Party authorizes the Administrative Agent to credit
bid all or any part of the Secured Obligations held by it.

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
will not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
security interest in any of the Collateral, whether impaired by operation of law
or by reason of any action or omission to act on its part hereunder, except to
the extent such action or omission constitutes gross negligence or willful
misconduct on the part of the Administrative Agent, for the validity or
sufficiency of the collateral or any agreement or assignment contained therein,
for the validity of the title to the collateral, for insuring the collateral or
for the payment of taxes, charges, assessments or liens upon the collateral or
otherwise as to the maintenance of the collateral or for the preservation of any
rights against any third parties with respect to the collateral. The
Administrative Agent will have no duty to ascertain or inquire as to or monitor
the performance or observance of any of the terms of the Loan Documents by any
other Person.

(d) The Administrative Agent is entering into this Agreement not in its
individual capacity but solely in its capacity as Administrative Agent under the
Credit Agreement, this Agreement, each Intercreditor Agreement and the other
Loan Documents. In entering into this Agreement and acting hereunder, the
Administrative Agent shall be entitled to all of the rights, powers,
protections, immunities and indemnities afforded to it in the Credit Agreement,
each Intercreditor Agreement and the other Loan Documents as if the same were
set forth herein mutatis mutandis.

(e) The Administrative Agent shall not have any duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
unless it shall be requested in writing to do so by the Secured Parties. For
purposes of clarity, phrases such as “satisfactory to the Administrative Agent”,
“approved by the Administrative Agent”, “acceptable to the Administrative
Agent”, “as determined by the Administrative Agent”, “in the Administrative
Agent’s discretion”, “selected by the Administrative Agent”, “requested by the
Administrative Agent” and phrases of similar import authorize and permit the
Administrative Agent to approve, disapprove, determine, act or decline to act in
its discretion.

 

32



--------------------------------------------------------------------------------

(f) The parties to this Agreement agree that (x) the rights, protections,
indemnities and immunities provided to the Administrative Agent hereunder are
applicable to the Administrative Agent in connection with the entry into, and
the performance of any of its related roles under, each Intercreditor Agreement
and (y) the indemnity in Section 9.4 of this Agreement provided to the
Administrative Agent under this Agreement extends to the Administrative Agent in
connection with the performance of any of its related roles under each
Intercreditor Agreement.

SECTION 9. MISCELLANEOUS

9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except with the written
consent of the applicable Grantors and the Administrative Agent (acting in
accordance with Section 9.02 of the Credit Agreement). Notwithstanding the
foregoing, any amendment, waiver or other modification to the provisions of this
Agreement made solely to, and deemed reasonably necessary or advisable by a
counsel of local jurisdiction to, facilitate the grant of a security interest
created hereunder by any Grantor that is a Foreign Subsidiary will be effective
when executed and delivered by such Grantor and the other applicable Grantors
without execution by the Administrative Agent.

9.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement.

9.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

9.4 Expenses; Indemnification. (a) The provisions of Section 9.03 of the Credit
Agreement are incorporated herein by reference but without duplication.

9.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and any such
assignment, transfer or delegation without such consent shall be null and void.

9.6 [Reserved].

9.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., “.pdf” or “tif” format) shall
be effective as delivery of a manually executed counterpart hereof.

9.8 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).

 

33



--------------------------------------------------------------------------------

9.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10 [Reserved].

9.11 GOVERNING LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

9.12 Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement against any
Grantor or any of its assets in the courts of any jurisdiction;

(d) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(e) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.01 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

(f) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

 

34



--------------------------------------------------------------------------------

9.13 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement; and

(b) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Secured Parties or among the Grantors
and the Secured Parties.

9.14 Additional Grantors. Each Subsidiary of any Grantor that is required to
become a party to this Agreement pursuant to Section 5.13 of the Credit
Agreement or any other Loan Document shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto (any such Subsidiary, an “Additional
Grantor”).

9.15 Releases. (a) The provisions of Section 9.02(c) of the Credit Agreement are
incorporated herein by reference.

(b) Each Grantor acknowledges that it is not authorized to file any financing
statement (other than financing statements to maintain or continue a perfected
security interest to the extent necessary to comply with Section 5.3) or
amendment or termination statement with respect to any financing statement
originally filed in connection herewith without the prior written consent of the
Administrative Agent, subject to such Grantor’s rights under Section 9-509(d)(2)
of the UCC.

9.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES IT JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

9.17 Senior Secured Notes Intercreditor Agreement. Notwithstanding anything
herein to the contrary or in any other Loan Document, the lien and security
interest granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to this Agreement and the exercise of any right or remedy by
the Administrative Agent for the benefit of the Secured Parties hereunder are
subject to the provisions of the Credit Agreement and the Senior Secured Notes
Intercreditor Agreement. Without limiting the generality of the foregoing, prior
to the Discharge of Cash Flow Collateral Obligations, any right or obligation of
the Administrative Agent to apply payments or proceeds in accordance with this
Agreement or the Credit Agreement shall be subject to the provisions governing
the application of payments or proceeds in the Senior Secured Notes
Intercreditor Agreement. In the event of any conflict

 

35



--------------------------------------------------------------------------------

between the terms of the Credit Agreement and this Agreement, the terms of the
Credit Agreement shall govern and control. Except as provided in the next
sentence, if there is any conflict between the Senior Secured Notes
Intercreditor Agreement and this Agreement or the Credit Agreement, the Senior
Secured Notes Intercreditor Agreement will control. In matters solely relating
to or as between the Secured Parties, if there is any conflict between the
Credit Agreement and the Senior Secured Notes Intercreditor Agreement, the terms
of the Credit Agreement will control. Each Secured Party, by accepting the
benefits of the security provided hereby, (i) agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the Senior Secured Notes Intercreditor Agreement, (ii) authorizes (or is
deemed to authorize) the Administrative Agent on behalf of such Person to enter
into, and perform under, the Senior Secured Notes Intercreditor Agreement, and
(iii) acknowledges (or is deemed to acknowledge) that a copy of the form of the
Senior Secured Notes Intercreditor Agreement was delivered, or made available,
to such Person.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, to the extent that the provisions of this Agreement (or any other
Loan Document) require the delivery of, or control over, Cash Flow Priority
Collateral to be granted to the Administrative Agent prior to the Discharge of
the Cash Flow Collateral Obligations, then delivery of such Cash Flow Priority
Collateral (or control with respect thereto, and any related approval or consent
rights) may instead be made to the Cash Flow Collateral Representative (as
bailee for the Administrative Agent), to be held in accordance with the
applicable Cash Flow Collateral Documents and subject to the Senior Secured
Notes Intercreditor Agreement. Prior to the Discharge of Cash Flow Collateral
Obligations, the Cash Flow Collateral Representative shall have sole discretion
(in consultation with the Grantors, if applicable) with respect to any
determination concerning solely Cash Flow Priority Collateral as to which the
Administrative Agent would have authority to exercise under this Agreement
pursuant to a provision that exists in substantially the same form in the Cash
Flow Collateral Documents or the documentation governing any other Cash Flow
Collateral Obligation.

(c) In accordance with the terms of the Senior Secured Notes Intercreditor
Agreement, the Administrative Agent, to the extent provided therein and the
other Loan Documents, shall be entitled to receive delivery of, and take control
over, ABL Priority Collateral and to hold such Collateral in accordance with the
applicable terms of the Senior Secured Notes Intercreditor Agreement and the
other Loan Documents.

(d) Following the Discharge of Cash Flow Collateral Obligations and in
accordance with the terms of the Senior Secured Notes Intercreditor Agreement,
the Administrative Agent, to the extent provided herein and in the other Loan
Documents, shall be entitled to receive delivery of, and take control over, Cash
Flow Priority Collateral and to hold such Collateral in accordance with the
applicable terms of this Agreement and the other Loan Documents.

(e) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take or refrain from taking any action required to be taken by such
Grantor pursuant to this Agreement or at the request of the Administrative Agent
(acting at the direction of the Secured Parties) with respect to the Collateral
if such action or inaction would be inconsistent with the terms of the Senior
Secured Notes Intercreditor Agreement and that the representations, warranties
and covenants of such Grantor shall be deemed to be modified to the extent
necessary to effect the foregoing.

[Remainder of page intentionally left blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this ABL Collateral
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTORS: GOGO INC. By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Chief
Financial Officer GOGO INTERMEDIATE HOLDINGS LLC By:   /s/ Barry Rowan Name:  
Barry Rowan Title:   Chief Financial Officer GOGO FINANCE CO. INC. By:   /s/
Barry Rowan Name:   Barry Rowan Title:   Chief Financial Officer GOGO BUSINESS
AVIATION LLC By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Chief Financial
Officer GOGO LLC By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Chief
Financial Officer

Signature Page to ABL Collateral Agreement



--------------------------------------------------------------------------------

AC BIDCO LLC By:   /s/ Barry Rowan Name:   Barry Rowan Title:   Chief Financial
Officer GOGO INTERNATIONAL HOLDINGS LLC By:  

/s/ Barry Rowan

Name:   Barry Rowan Title:   Chief Financial Officer GOGO CONNECTIVITY LTD. By:
  /s/ Barry Rowan Name:   Barry Rowan Title:   Chief Financial Officer

Signature Page to ABL Collateral Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Daglas Panchal

 

Name:  Daglas Panchal

 

Title:   Authorized Officer

Signature Page to ABL Collateral Agreement